Citation Nr: 0102146	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the Waco, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a low back disability, a bilateral 
knee disability, and a right elbow disability.


REMAND

The veteran contends that he hurt his low back on two 
occasions during service, and that he continues to have low 
back pain.  He reports that he has pain in his knees, 
particularly with rising from a squatting or sitting 
position.  He reports that the pain in his knees began during 
service.  The veteran also contends that he injured his right 
elbow during service, and that he continues to have pain in 
that elbow.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(November 9, 2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the veteran underwent a VA medical examination in 
June 1999.  With regard to the veteran's low back, knees, and 
right elbow, the examiner indicated that there was 
insufficient evidence to warrant diagnosis of a disorder.  
The Board finds that additional medical findings and opinions 
should be obtained in order to provide more adequate bases 
for decisions on the veteran's claims.  Therefore, the Board 
will remand the case for a new examination, with findings and 
opinions as specified below.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
VA medical examination to address the 
current condition of veteran's low back, 
knees, and right elbow, and the etiology 
of any disabilities affecting those 
areas.  The examining physician should 
review the veteran's claims file, and a 
copy of these remand instructions prior 
to the examination.  Any necessary tests 
and studies should be performed.  The 
examiner should explain the reasons for 
the conclusions and opinions provided.  
With respect to the veteran's low back, 
the examiner should note whether there is 
evidence of radiation of pain into a 
lower extremity, and/or evidence of a 
disc disorder.  With respect to the 
veteran's knees, the examiner should note 
whether there is objective evidence of 
weakness or pain with standing from a 
squatting or sitting position.  With 
respect to the veteran's right elbow, the 
examiner should note whether there is 
objective evidence of pain on motion.  
The examiner physician should answer the 
following questions with regard to the 
veteran's low back, bilateral knees, and 
right elbow:

1. Does the veteran currently have a 
disorder affecting that area?

2. If so, what is the diagnosis of 
that disorder?

3. For each diagnosed disorder, in 
your opinion, is it at least as 
likely as not that the disorder 
began during the veteran's military 
service?

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


